The defendant, in his motion for rehearing, seems to think that the court construed the testimony of Annie Randolph as stating that she positively identified Roscoe Davis, the defendant, as being the man to whom she heard Melissa Oddister talk on the occasion in question when, in fact, the witness only testified that she heard Melissa call the name Roscoe "and [the witness] asked who it was;" and that she, the witness, never saw the man to whom the remarks were addressed by Melissa. It further seems that the movant claims that the testimony of the witness Randolph was in effect that while the man on trial was *Page 344 
named Roscoe Davis, yet the witness did not see him on the night the crime was committed at the time and place in question. In order to clarify the opinion as to the effect of this testimony of Annie Randolph, we have stricken from the original opinion the following language: "The witness identified `Roscoe' as `this man over here,' referring to the defendant," and substitute therefor the following language: The witness testified that the defendant on trial was Roscoe Davis, and that the man addressed on the occasion in question was some one whom Melissa called "Roscoe." The witness did not see the man thus addressed and could not identify him.
With this substitution in the original opinion we think the verdict is sustained by the circumstantial evidence and is not contrary to law. Fraser v. State, 55 Ga. 326 (6); Folds
v. State, 41 Ga. App. 305 (152 S.E. 601).
Rehearing denied. Broyles, C. J., and Guerry, J., concur.